UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7115



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK LAMONT LEGARDY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-98-213; CA-03-887)


Submitted:   October 14, 2004             Decided:   October 22, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Lamont Legardy, Appellant Pro Se. John Warren Stone, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Derrick Lamont Legardy seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion.   The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Legardy that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Legardy failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Legardy has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate of appealability, and dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                              - 2 -